DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7, 10, 13-15, 18, 22-23, 25-29, 31-32, 34 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 09/29/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5,015,004) in view of Boler et al. (US 8,844,956).
With respect to claim 1, Mitchell discloses a vehicle including: a) a chassis (14); b) at least two wheels (col. 1, lines 18-25); and, c) a suspension assembly (10) supporting each wheel, the suspension assembly (10) including: i) a swing arm (18) pivotally mounted to the chassis (12, 14); ii) an axle (72) mounted proximate an end of the swing arm (18), the wheel being mounted on the axle (72); iii) at least one shock absorber (120) extending from the chassis (14, 30, 118) to the swing arm (18); iv) an airbag swing arm mounting (16, 68, 92) pivotally coupled to the swing arm (18) proximate the axle (72); v) an airbag chassis mounting (84) coupled to the chassis (14, 30); vi) an airbag (80) coupled to the airbag swing arm and airbag chassis mountings (16, 68, 92; 84) so that inflation of the airbag (80) allows a suspension height to be adjusted over an operating range (col. 1, lines 7-16, col. 8, lines 33-44), wherein the airbag (80) is mounted substantially above the axle (72); and vii) a pivot arm (22) pivotally mounted (20) to the chassis (12, 14) and the airbag swing arm mounting (16, 62, 188) to maintain an orientation of the airbag swing arm mounting (16) over the operating range.  (Figs. 1-6, cols. 1-8, col. 9, lines 1-23.)  Mitchell does not specifically disclose the vehicle is towable.  Boler et al. teaches of using a swing arm air suspension system in a trailer/towable vehicle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Boler et al. into the invention of Mitchell in order to provide optimal damping to the suspension assembly. (Col. 3, lines 66-68, col. 4, lines 1-7.)
With respect to claim 2, Mitchell, as modified, discloses at least one of the pivot arm (22) and the swing arm (18) are adjustable to at least one of: a) adjust an orientation of the airbag swing arm mounting (16); and, b) control a degree of tension or compression in the pivot arm (22).  (Figs. 1-6, cols. 1-8, col. 9, lines 1-23.)  

With respect to claim 13, Mitchell, as modified, discloses the at least one shock absorber (120) is mounted one of: forwardly or rearwardly of the airbag (80) (fig. 1).  (Figs. 1-6, cols. 1-8, col. 9, lines 1-23.)  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Boler et al., as applied to claim 1 above, and further in view of Richardson (US 2002/0130474).
With respect to claim 7, Mitchell, as modified, is silent regarding the airbag adjustably mounted to the airbag chassis mounting.  Richardson teaches of an airbag that is adjustable in the airbag chassis mounting (by the use of rings 108, 109).  (Fig. 3A, paragraph 51.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Richardson into the invention of Mitchell, as modified, in order to increase the spring rate or stiffness of the air spring.  (Paragraph 51.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Boler et al., as applied to claim 1 above, and further in view of Rowland (AU 2012/216240 B1).
With respect to claim 10, Mitchell, as modified, is silent regarding laterally spaced swing arms.  Rowland teaches of two laterally spaced swing arms (38, 40) supporting the axle (46).  (Figs. 1-18, paragraphs 43-69.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the suspension arm structure as described in Rowland into the invention of Mitchell, as modified, in order to provide a reliable air suspension on a trailer.  (Paragraphs 4-7.)
Claims 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Boler et al., as applied to claim 1 above, and further in view of Ford (AU 2013/206486 A1).

With respect to claim 36, Mitchell, as modified, is silent regarding the axle is mounted on the swing arm.  Ford teaches the axle (22) is mounted on the swing arm (23).  (Figs. 1-18, paragraphs 12-68.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ford into the invention of Mitchell, as modified, in order to provide a shock absorbing features.  (Page 5, Paragraph 22, page 6, paragraph 31.)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Boler et al., as applied to claim 1 above, and further in view of Fischer (US 5,342,106).
With respect to claim 15, Mitchell, as modified, is silent regarding a body.  Fischer teaches of the towable vehicle includes a body (10), wherein the body (10) is a rigid body mounted to the chassis (2, 4) via a number of body mountings (14) and the body mountings include an elastically deformable member (14) to absorb forces between the chassis and body.  (Figs. 1-6, col. 2, col. 3, lines 1-40.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the elastically deformable member structure as described in Fischer into the invention of Mitchell, as modified, in order to absorb vibrational energy during road travel; and reduce wear and tear on the vehicle frame by transferring this generated energy into the bushings rather than to the structural members and joints of the frame as is the case with conventional suspension systems.  (Col. 1, lines 30-38.)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Boler et al. and Fischer, as applied to claims 1 and 15 above, and further in view of Bischoff (US 4,542,933).
With respect to claim 18, Mitchell, as modified, is silent regarding the details of the body.  Bischoff teaches of the body is made of a number of interconnected rigid body panels (1-4), wherein the rigid body panels include beveled edges (fig. 20) interconnected by mitre joints and joins (fig. 7) between rigid body panels (1-4) are covered by at least one of: b) internal joining plates (21) spanning the join.  (Figs. 1-20, col. 4, lines 56-68, cols. 5-6.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Bischoff into the invention of Mitchell, as modified, in order to provide a simple and inexpensive manner so that a stable unit is obtained, while ensuring at the same time optimum heat insulation and reliable sealing.  (Col. 1, lines 52-60.)
Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Boler et al., as applied to claim 1 above, and further in view of Tesar (US 2014/0246893).
With respect to claims 29 and 32, Mitchell, as modified, is silent regarding details of the drive system.  Tesar teaches of at least one drive (MDW) that drives a respective wheel, the at least one drive being supported by a corresponding suspension assembly (fig. 14) and wherein the drive includes: a) a motor (paragraph 38) b) a motor gear (claim 3, first or second pinion, paragraph 38) coupled to the motor: c) a drive gear (paragraph 38) mounted on the axle: and d) a drive actuator (clutch) that selectively engages the motor and drive gears to thereby selectively engage the drive; a controller (paragraphs 104, 121, 161-162) for controlling the drive to thereby drive the at least one wheel, wherein the controller controls the drive actuator to thereby selectively engage motor and drive gears and thereby mechanically couple the motor to the axle.  (Figs. 1-34, paragraphs 38-191.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Boler et al., as applied to claim 1 above, and further in view of Ford and Trudeau et al. (US 2010/0213397).
With respect to claim 31, Mitchell, as modified, discloses controlling the airbags but is silent regarding the details of the air spring system.  Ford teaches of the towable vehicle includes: a) a compressed air supply (figs. 1-8, paragraph 29); b) feed lines (figs. 1-7) coupling the compressed air supply (figs. 1-8, paragraph 29) to the airbags (17); c) a number of control valves; and, d) a controller (fig. 8) that controls the control valves to thereby selectively supply air to the airbag (17) to thereby adjust the suspension height (paragraphs 65-68).  (Figs. 1-18, paragraphs 12-68.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ford into the invention of Mitchell, as modified, in order to reliably raise and lower the frame.  (Page 10, Paragraph 59.)  Trudeau et al. teaches of using control valves to selectively supply air to the airbags.  (Figs. 1-13, paragraphs 28-77.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Trudeau et al. into the invention of Mitchell, as modified, in order to permit compensation for pitch variations, for-to-aft tilting, or a single height control valve for all suspension elements to permit only vertical adjustment of the frame as desired.  (Paragraph 63.)
With respect to claim 34, Mitchell, as modified, is silent regarding a controller.  Ford teaches of a controller (fig. 8) that controls at least one of a suspension and drive in accordance with at least one of: input commands provided by a user.  (Figs. 1-18, paragraphs 12-68.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the   

Allowable Subject Matter
Claims 22-23 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614